Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 21, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161679(63)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  TRACY LYNN SULLIVAN,                                                                                 Richard H. Bernstein
           Plaintiff,                                                                                  Elizabeth T. Clement
                                                                     SC: 161679                        Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                  COA: 348606
                                                                     Wayne CC: 18-104696-DM
  BRIAN ROBERT SULLIVAN,
           Defendant-Appellee,
  and
  TRISH OLEKSA HAAS,
             Petitioner-Appellant.
  ___________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing his answer to the application for leave to appeal is GRANTED. The answer will
  be accepted as timely filed if submitted on or before August 31, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 21, 2020

                                                                               Clerk